UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4044



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODERICK LAMAR WILLIAMS, a/k/a Rox,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:03-cr-00004-8)


Submitted:   March 7, 2007                 Decided:   April 17, 2007


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roderick Lamar Williams appeals his conviction by jury

and sentence on charges of conspiracy to possess with intent to

distribute at least five kilograms of cocaine and at least fifty

grams or more of cocaine base, in violation of 21 U.S.C. § 846

(Count One); possession with intent to distribute at least 500

grams of cocaine and aiding and abetting that possession, in

violation of 21 U.S.C. § 841 and 18 U.S.C. § 2 (Count Six); and two

counts of possession of a firearm during and in relation to a drug

trafficking crime and aiding and abetting the same, in violation of

18 U.S.C. §§ 924(c)(1) and 2 (Counts Seven and Nine).         The district

court sentenced Williams to life imprisonment on Counts One and

Six, to be served concurrently, and to consecutive terms of sixty

months’ imprisonment on Count Seven, and 300 months’ imprisonment

on Count Nine, for a total term of imprisonment of life plus 360

months.    The district court also sentenced Williams to a ten-year

term of supervised release on Count One, an eight-year term of

supervised release on Count Six, and five-year terms of supervised

release on each of Counts Seven and Nine, all such terms to be

served    concurrently,   and   ordered   payment   of   a   $400   special

statutory assessment.       On appeal, Williams contends that the

judge’s application during sentencing of the murder cross-reference

for complicity in an uncharged murder, pursuant to U.S. Sentencing

Guidelines Manual (“USSG”) § 2D1.1(d) (2004), violated his right to


                                  - 2 -
a jury trial.1        He also challenges generally the sufficiency of the

evidence to support his conviction.2

              This court reviews the imposition of a sentence for

reasonableness.         United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).        After    Booker,   courts   must   calculate   the   appropriate

guideline range, making any appropriate factual findings.              United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).              The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence that is

“sufficient, but not greater than necessary,” to achieve the goals

of § 3553(a).         Davenport, 445 F.3d at 370.        If a court imposes a

sentence outside the guideline range, the district court must state

its reasons for doing so.         Hughes, 401 F.3d at 546.

              Here, Williams contends that his sentence is unlawful

because      the   district   court   made    findings   that   increased   his

sentence beyond what it would be based only on facts found by the

jury.        He objects to the enhancement because no evidence was


     1
     USSG § 2D1.1(d) provides that the offense level set forth in
USSG § 2A1.1(a) is to be used “[i]f the victim was killed under
circumstances that would constitute murder under 18 U.S.C. § 1111
had such killing taken place within the territorial or maritime
jurisdiction of the United States.”
         2
       Because Williams is represented by counsel on appeal, we
decline to review the numerous issues Williams seeks to raise pro
se, except for those asserted by counsel.

                                      - 3 -
presented at trial relative to the enhancement and the murder was

not charged in the indictment in his present case, nor had he been

tried on the murder in any other case, as of the date of his

sentencing. However, this general argument was rejected in Booker.

After Booker, the sentencing court is authorized to make factual

findings   in    order     to   appropriately     determine   the   defendant’s

advisory range under the guidelines.              See Davenport, 445 F.3d at

370; see also United States v. Martinez, 136 F.3d 972, 979 (4th

Cir. 1998) (holding that a sentencing court may enhance defendant’s

sentence based on its findings of conduct by a preponderance of the

evidence, even where jury acquitted defendant of that conduct).

Under our now advisory sentencing guidelines, these authorized

factual findings would include a finding as to whether "a victim

was killed under circumstances that would constitute murder under

18 U.S.C.A. § 1111" which would call for application of the murder

guideline,      USSG   §   2A1.1     (First     Degree   Murder).    See   USSG

§ 2D1.1(d)(1).

           We specifically find that the evidence presented at the

sentencing hearing supported the district court’s conclusion, by a

preponderance of the evidence, that Williams was involved in the

drug-related     homicide       of   Houston,    a   confidential   government

informant.      Agent David Ramsey testified that Houston, who was

cooperating in an investigation into drug trafficking, was murdered

in January 2003, following Williams’ indictment on drug conspiracy


                                       - 4 -
charges. Following the trial at which Williams and Morrison, a co-

conspirator,      were   convicted,    Morrison    told   Agent   Ramsey    that

Williams offered to pay him $10,000 to kill Houston.              Agent Ramsey

further testified that Morrison related specific conversations

during which Williams warned Houston that he would kill him if he

learned    that   Houston   had   informed    on   him    and   discussed   with

Morrison the possibilities of killing Houston.             Morrison also told

Agent Ramsey that he ultimately agreed to kill Houston and that he

went with Williams to Houston’s house with the intention of killing

Houston, but Morrison was unable to go through with the murder.

Morrison told Agent Ramsey that Williams later told him that

Williams had offered another person $5000 to do the killing but

that Williams finally decided that “he would handle the situation

himself.” Agent Ramsey further testified that during Williams’ and

Morrison’s trial, Williams described in more detail to Morrison the

murder of Houston and admitted shooting Houston.

            The Government also presented testimony of two other

witnesses    that   support   the     conclusion   that    Williams   murdered

Houston.    One witness housed with Williams in jail in 2003 related

that Williams had confessed to him that Williams had murdered

Houston, and further attested that Williams had provided him with

details regarding the murder.            Another witness testified that

Williams had confessed to having killed a “snitch.”




                                      - 5 -
            This     evidence    fully   supports    the    district    court’s

determination, by a preponderance of the evidence, that "a victim

was killed under circumstances that would constitute murder under

18 U.S.C. § 1111," and therefore we find that the district court

properly applied the murder guideline, USSG § 2A1.1.                   See USSG

§ 2D1.1(d)(1). Because the district court adequately explained the

basis   for    its    sentencing    decision   and    considered     Williams’

arguments and the § 3553(a) factors, as well as the cross-reference

for murder enhancement, and because the sentence was within the

properly calculated advisory guidelines range, we find that the

resulting     sentence    is     reasonable.        See    United   States   v.

Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006), petition for

cert. filed,          U.S.L.W.       (U.S. July 21, 2006) (No. 06-5439);

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

            In addition, we have reviewed Williams’ sufficiency of

the evidence claim, and conclude that the claim is without merit.

In evaluating the sufficiency of the evidence supporting a criminal

conviction on direct review, “[t]he verdict of the jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                Glasser v. United

States, 315 U.S. 60, 80 (1942).          Substantial evidence is evidence

“that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a


                                     - 6 -
reasonable doubt.” United States v. Alerre, 430 F.3d 681, 693 (4th

Cir.   2005),   cert.   denied,   126   S.   Ct.   1925   (2006)   (internal

quotation and citation omitted).        We consider circumstantial and

direct evidence, and allow the Government the benefit of all

reasonable inferences from the facts proven to those sought to be

established. Id. at 858; United States v. Tresvant, 677 F.2d 1018,

1021 (4th Cir. 1982). In resolving issues of substantial evidence,

we do not weigh evidence or review witness credibility.               United

States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).             Rather, it is

the role of the factfinder to judge the credibility of witnesses,

resolve conflicts in testimony, and weigh the evidence.               United

States v. Manbeck, 744 F.2d 360, 392 (4th Cir. 1984).

           Ample evidence was presented at trial in this case to

support the jury’s findings that Williams was involved with others

in an established conspiracy to possess with intent to distribute

significant amounts of cocaine and cocaine base, that he possessed

firearms during and in relation to drug trafficking crimes, and

that he aided and abetted the same.          Several witnesses, including

co-conspirators and Government agents, attested to Williams’ trips

out-of-state and out-of-the-country with others to purchase large

amounts of cocaine and cocaine base and transport it back to North

Carolina   where   it   was   prepared,      packaged,    and   distributed.

Williams was identified as a member of “The Cream Team,” an

established narcotics trafficking organization operating in and out


                                  - 7 -
of North Carolina.      A number of such witnesses also testified that

Williams often carried a firearm on or immediately near his person

while he conducted drug trafficking transactions.                The evidence

introduced at the trial of this matter clearly supports the jury’s

determinations with regard to the offenses charged, and we reject

Williams’ claim that the evidence was insufficient. See Burgos, 94

F.3d at 857.

              Accordingly, we affirm Williams’ conviction and sentence.

We further deny Williams’ motion for writ of mandamus, as well as

his motions to proceed pro se on appeal, to relieve his attorney

from representation, to file pro se briefs, supplemental and

oversized pro se briefs, supplemental and oversized appendix, and

pro se reply brief.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 8 -